DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending in the application.
	In the Preliminary Amendment filed 12/12/2018, claims 1, 4, and 9 were amended.  These amendments have been entered.

Abstract
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
In line 2 of the abstract of the disclosure, “a oblique pin ring gear” should be amended to read --an oblique pin ring gear--.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  Lines 3-4 of claim 1 should be amended to read --an oblique pin ring gear mounted on a second main body and adapted to cooperate with the latch--.
	Re Claim 2:  In line 4 of claim 2, “the involute” should be amended to read --the involute shape of the inner contour--.
Re Claim 3:  In line 3 of claim 3, “the involute of the inner contour” should be amended to read --the involute shape of the inner contour--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 4:  Claim 4 recites the limitation "the first base" in line 2 and the limitation “the second base” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Clarification and correction are required.
	Re Claims 5-10:  These claims are considered indefinite because they depend from indefinite claim 4.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horger (US Patent 5,785,451).
	Re Claim 1:  Horger discloses a lock, comprising a locking module (comprising connecting member 1 and rotary wedge 9) and a driving module (comprising turnable element 13), 
wherein the locking module (1, 9) comprises a latch (1) mounted on a first main body (2), an oblique pin ring gear (9) mounted on a second main body (4) and adapted to the latch; the radial thickness of the oblique pin ring gear (9) changes continuously (see Fig. 3); a first slot (formed between the main body of connecting member 1 and the head 8) is arranged on the latch (1), and 
wherein the driving module (13) is used for driving the oblique pin ring gear (9) to move in a circular motion (see Figs. 3, 6, and 8), such that on the latch (1) in a closed position the oblique pin ring gear clips to or separates from the first slot.
Re Claim 2:  Horger discloses a lock, wherein the oblique pin ring gear (9) includes an outer contour (at ref. no. 9; Fig. 3) and an inner contour (at 12); the outer contour is circular and is provided with sawteeth (17), and the inner contour (at 12) is in an involute shape; the oblique pin ring gear (9) is provided with a gap (opening 10; see Figs. 19 and 20) between the ends of the involute, through which the latch (1) separates from the oblique pin ring gear (9).
Re Claim 3:  Horger discloses a lock, wherein a sidewall (at head 8) of the first slot (formed between the main body of connecting member 1 and the head 8) corresponding to the inner contour of the oblique pin ring gear is arcuate and has an arc radius greater than the maximum radius of the involute of the inner contour (see Fig. 8).
Re Claim 4, as best understood by the Examiner:  Horger discloses a lock, wherein the latch (1) is mounted on the first base on the first main body (2), and the oblique pin ring gear (9) is mounted on the second base on the second main body (4); the first base and the second 
Re Claim 5:  Horger discloses a lock, wherein the driving module (13) comprises a rotating hand wheel (13) provided with a hand wheel gear (18) on a shaft (28) thereof; the rotating hand wheel (13) is mounted on the second base and the hand wheel gear engages with the oblique pin ring gear (9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horger (US Patent 5,785,451), as applied to claims 1-5 above, and further in view of Hensel (DE 1000137, a copy of which is attached herewith).
Re Claim 6:  Horger, as discussed above, discloses a lock significantly as claimed and further wherein the oblique pin ring gear (9) is mounted in a matching oblique pin ring gear groove (within the cavity of casing 3) and the oblique pin ring gear groove is fixed on the second base.
Horger fails to explicitly disclose wherein the oblique pin ring gear is mounted by a limit screw.
Hensel teaches the use of a lock (see Figs. 5 and 6) comprising a latch (19) mounted on a first main body, and an oblique pin ring gear (15) mounted on a second main body (16), wherein the oblique pin ring gear (15) is mounted in an oblique pin ring gear groove (within the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Horger such that the oblique pin ring gear is mounted by a limit screw, as taught by Hensel, for the purpose of securely retaining the oblique pin ring gear to the second main body.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horger (US Patent 5,785,451), as applied to claims 1-5 above, and further in view of Patterson (US Patent 8,136,277).
Re Claims 7-8:  Horger, as discussed above, discloses a lock significantly as claimed except wherein the lock further comprises a sector block for being disposed between the first base and the second base, and the sector block has a central angle in the direction perpendicular to a connecting surface of the first main body and the second main body (as is required by claim 7); and wherein the central angle is in a range of 0-40 degrees (as is required by claim 8).
Patterson teaches the use of a lock (162, 163; Figs. 5-6) configured to connect a plurality of main bodies (160; also see tiles 201; Fig. 14) comprising a latch (162, 163) mounted on a first base (169) and a receptacle (164) in a second base; and wherein the lock further comprises a sector block (168, 167, 170; Figs. 7-13) for being disposed between the first base (169) and the second base (164), and the sector block has a central angle (see angle adjustment plates 167, 170; Figs. 7-13)  in a direction perpendicular to a connecting surface of the first main body and the second main body (as is required by claim 7); and wherein the central angle is in a range of 0-40 degrees (as is required by claim 8), for the purpose of 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Horger such that the lock further comprises a sector block for being disposed between the first base and the second base, and the sector block has a central angle in the direction perpendicular to a connecting surface of the first main body and the second main body (as is required by claim 7); and wherein the central angle is in a range of 0-40 degrees (as is required by claim 8), for the purpose of securing the plurality of main bodies (see tiles 201; Fig. 14) in an angled manner to form a curved display (200).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Horger nor any of the other prior art devices of record teach or disclose a lock, as claimed comprising a “positioning mechanism” as specifically recited in claim 9, in combination with the requirements of the lock recited in the intervening claims.  In addition, it would not have been obvious to modify the device of Horger to include such a “positioning mechanism” since the pin-like connecting members 1 of Horger already provide a positioning function, and since such there would have been no teaching, suggestion, or motivation to modify Horger in such a manner.  For at least these reasons, claim 9 is considered allowable over the prior art of record.  Claim 10 is considered allowable at least due to its dependence from claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678